UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 18, 2007 ATHEROGENICS, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 0-31261 58-2108232 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 8995 Westside Parkway Alpharetta, GA30004 (Address of principal executive offices) Registrant's telephone number, including area code (678) 336-2500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On December 18, 2007, AtheroGenics, Inc. issued a press release to announce the completion of enrollment of the double-blind, placebo controlled Phase III ANDES clinical trial of AGI-1067, a novel oral anti-inflammatory antioxidant agent in development for the treatment of type 2 diabetes.A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. The following exhibit is furnished as part of this current report on Form 8-K. Exhibit No. Description 99.1 – Press Release dated December 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATHEROGENICS, INC. Date:December 18, 2007 /s/MARK P. COLONNESE Mark P. Colonnese Executive Vice President, Commercial Operations and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 – Press Release dated December 18, 2007
